RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0256-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

O.P.-B.,

     Defendant-Appellant.
_________________________

                   Argued October 18, 2021 – Decided January 6, 2022

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-09-
                   1503.

                   Carlos Diaz-Cobo argued the cause for appellant.

                   Steven K. Cuttonaro, Deputy Attorney General, argued
                   the cause for respondent (Andrew J. Bruck, Acting
                   Attorney General, attorney; Steven K. Cuttonaro, of
                   counsel and on the brief).

PER CURIAM
      Defendant O.P.-B.1 appeals from a September 13, 2019 judgment of

conviction that the trial court entered after a jury found him guilty of two counts

of fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b), and one count of

third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1). The

trial court sentenced defendant to an aggregate term of four years.

      On appeal, defendant specifically argues the following points:

            POINT I

            THE TRIAL COURT ERRED IN REFUSING TO
            ANSWER THE JURY'S QUESTION DURING
            DELIBERATIONS WITH REGARDS TO THE LAW
            THAT PROVIDES THAT A VICTIM OF A CRIME
            INVOLVING SEXUAL ABUSE AND THEIR
            FAMILIES HAVE A PATHWAY TO CITIZENSHIP,
            DENYING [DEFENDANT] OF DUE PROCESS AND
            A FAIR TRIAL WHERE THAT VERY ISSUE WAS
            THE CRUX OF HIS DEFENSE. [RAISED BELOW].

            POINT II

            THE VERDICT OF GUILTY WAS NOT
            SUPPORTED BY THE EVIDENCE. [RAISED
            BELOW].

            POINT III

            THE SENTENCE IMPOSED WAS MANIFESTLY
            EXCESSIVE. [RAISED BELOW].

1
  We use initials and pseudonyms in reference to defendant, the victim, and the
victim's family members to protect the privacy of the child victim. R. 1:38-
3(c)(9).
                                                                             A-0256-19
                                        2
      We affirm because we conclude that the trial court correctly instructed the

jury without reference to federal immigration laws as there was no evidence

presented at trial regarding any witness's pursuit or knowledge of a federal

pathway to citizenship available to crime victims, and there was substantial

evidence to support defendant's conviction, including the victim's testimony and

DNA evidence. In addition, we find that defendant's argument regarding his

sentence is without merit.

                                        I.

      The facts developed at defendant's trial are summarized as follows.

Defendant's victim, then fourteen-year-old Amelia, came to the United States

from Honduras in 2014 with her father as undocumented immigrants. In 2015,

Amelia and her father lived in her cousin's home. At that time, her cousin was

married to defendant, who also lived in the same house. Beginning in September

2015, defendant, who was then thirty-five-years old, began to abuse Amelia.

      According to Amelia, there were four incidents of abuse. The first time

that defendant sexually assaulted the child, he told her she could not tell anyone

what was happening and that if she did, he would report her to immigration

authorities and she and her father would be deported. The initial attack was

followed by another on a different evening a few days later. During the first


                                                                            A-0256-19
                                        3
incident, defendant assaulted Amelia by performing cunnilingus and digitally

penetrating her vagina. During the next incident, defendant digitally penetrated

her. The third time, defendant raped the child by penetrating her vagina with

his penis.   The fourth time, defendant threatened her again about calling

immigration and forced her to perform fellatio.

      After the last incident, Amelia was able to rub samples of defendant's

semen on her underwear and pick up a napkin that defendant used to clean

himself, without defendant seeing her do so. She put the clothing and napkin in

a bag that she hid in her suitcase.

      Later that week, Amelia disclosed the incidents to her grandmother and

aunt, giving her aunt the bag with her clothing and the napkin. The aunt told

her husband about what was happening to Amelia, and he told Amelia's father.

Eventually Amelia's father told his boss about what had happened. The boss

convinced the father to call the police.

      Amelia's father also confronted defendant in his niece's presence.

Defendant denied the allegations but also stated his wife always had an excuse

not to engage in sexual relations with him.




                                                                          A-0256-19
                                           4
      The police responded and brought Amelia to headquarters where she gave

statements about what happened to her.           Later, she underwent a physical

examination.

      Detective Jeffrey Monticello of the New Brunswick Police Department

(NBPD) conducted Amelia's initial interview in the presence of her father, which

was not recorded. After the interview, the detective contacted the Juvenile Aid

Bureau, and turned the case over to that unit.

      Detective Karla Capes and Detective Donald Heck of the Middlesex

County Prosecutor's Office obtained another statement from Amelia without any

family members being present. In her statement, Amelia stated that she was

abused six or seven times, including the four times already described. She did

not include any details, as she did later at trial, about her trying to push defendant

off her, that he pulled down her pants before touching her vagina, that he put his

hands down his own pants, and that he threatened her with calling immigration.2

      During Amelia's physical examination by Dr. Gladibel Medina, Amelia

stated defendant also penetrated her anally and showed her pornography, which

she also did not include in her statement to police.             After the physical


2
   The parties do not dispute that there were inconsistencies between Amelia's
trial testimony and her earlier statement to police describing the incidents and
the number of times the assaults occurred.
                                                                               A-0256-19
                                          5
examination, Dr. Medina concluded that Amelia did not display any physical

signs of injury. The doctor believed that Amelia had been sexually abused based

only upon the information Amelia provided, so if that information was incorrect,

that would "curtail" the doctor's ability "to come to a conclusion with a

reasonable degree of certainty."

      After interviewing Amelia, Capes and Heck went to defendant's home that

evening and examined Amelia's room. Capes also spoke with the aunt, who

gave him the underwear, which she assumed belonged to Amelia, that "possibly

had" defendant's semen on it.

      As part of their investigation, the detectives also obtained a buccal swab

from defendant to use in DNA tests.          In February 2016, Heck received a

notification from the Middlesex County Prosecutor's Office's DNA analyst that

there was a positive hit for DNA on the underwear, but the analyst needed a

buccal swab from Amelia for comparison purposes. Heck then collected a swab

from Amelia. Later, as testified to by the DNA expert, it was determined that

the DNA found on the napkin and clothing matched defendant's DNA.

Thereafter, the police arrested defendant.

      On September 22, 2016, a Middlesex County Grand Jury returned an

indictment, charging defendant with the following crimes:        two counts of


                                                                          A-0256-19
                                       6
second-degree sexual assault, N.J.S.A. 2C:14-2(c)(1) and (c)(4); two counts of

fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3(b); one count of third-

degree endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1); and one count

of third-degree hindering apprehension, N.J.S.A. 2C:29-3(b)(2).

      After pre-trial hearings, defendant was tried over seven non-consecutive

days in May 2019. During the trial, after the State rested, defense counsel

moved for a judgment of acquittal, arguing that the State did not present

sufficient evidence to convict defendant. The trial court denied the motion,

reasoning that if Amelia was believed by the jury, there was "certainly sufficient

evidence" of the crimes charged, including the DNA evidence.

      After defendant rested, the trial court conducted a charge conference.

Neither the prosecutor nor defense counsel objected to any of the proposed jury

charges or the verdict sheet. One of the charges dealt with Amelia's and her

father's immigration status. In that charge, the trial court instructed that the jury

could consider whether "the possibility that the State may help [Amelia and her

father] delay or avoid removal from the United States improperly influence their

testimony."

      During the ensuing jury deliberations, the jury sent a note to the trial court

asking five questions, one dealing with whether a crime victim's "path to


                                                                              A-0256-19
                                         7
citizenship," was limited to the victim or also included her family.         After

conferring with counsel, the court responded to the jury that "[t]here was no

description of the [federal] law as to a path to citizenship presented to you by

any witness or the [c]ourt during the trial." It continued, "[i]f you want me to

play back any portions of the testimony relating to this issue, I can do that for

you, but you need to request . . . what testimony you want to hear."

      On May 29, 2019, the jury returned its verdict. The jury could not reach

a verdict on both counts of sexual assault and one count of hindering

apprehension. It found defendant guilty of two counts of criminal sexual contact

and one count of endangering the welfare of a child. The trial court accepted

the partial verdict. After the trial, the State informed the trial court that it

decided to dismiss the three counts on which the jury could not reach a verdict

and the court entered an order dismissing those counts the same day.

      On September 13, 2019, the trial court sentenced defendant to four years

imprisonment. This appeal followed.

                                        II.

      We begin our review by addressing defendant's contention that the jury

instruction and the court's response to the jury's question about its consideration

of the witnesses' immigration status were insufficient. According to defendant,


                                                                             A-0256-19
                                        8
the trial court gave the jury "an incomplete jury instruction as to ' [C]redibility-

Immigration [C]onsequences,'" and it failed to provide the "necessary law" to

the jurors when they asked for clarification. We disagree.

                                         A.

      During the trial, no witnesses testified that they were aware of any federal

law that provided for an easier pathway towards citizenship if they cooperated

with the prosecutor in a criminal case and testified for the State at a trial. 3 The

only time the issue arose, was during the cross-examination of Amelia's father.




3
   The federal law being addressed was 8 U.S.C. § 1101(a)(15)(U). Under this
section of the statute, which provides for what is known as a "U Visa." Ibid. It
allows "[an] alien [who] has suffered substantial physical or mental abuse as a
result of having been the victim of criminal activity," to receive temporary
immigration status and the possibility of lawful permanent resident status. 8
U.S.C. § 1101(a)(15)(U)(i)(I). To qualify, a non-citizen must submit a form that
includes the certification of a law enforcement official, who must detail the
crime and the assistance the non-citizen provided in the prosecution of that
crime. U.S. Dep't of Homeland Sec., U Visa Law Enforcement Certification
Resource Guide for Federal, State, Local, Tribal and Territorial Law
Enforcement        at    2,     https://www.dhs.gov/xlibrary/assets/dhs_u_visa_
certification_guide.pdf (last visited Dec. 28, 2021). The form does not by itself
grant any immigration benefit. Id. at 4. If the application is approved,
temporary immigration status can also be granted for qualifying family
members. Id. at 5. The non-citizen must be "helpful in the detection or
investigation" of the crime; testifying is not required, but if asked to testify, the
non-citizen cannot "unreasonably refuse to cooperate with law enforcement."
Id. at 1, 11.


                                                                              A-0256-19
                                         9
      On direct, Amelia's father testified that he came to the United States to

work in order to save money to buy property in Honduras and to pay for his

daughter's education. He explained that his intention was to return to Honduras

with Amelia to reunite with his wife and other children.

      During cross-examination, defense counsel asked Amelia's father whether

he was aware "that you can get your documents and stay here legally if you

testify as a victim in a criminal case?" The State objected. During the ensuing

sidebar conference, the parties disagreed over the immigration law, defense

counsel suggested he could rephrase the question, and the State requested a

curative instruction. The court then explained to the jury that "there are multiple

ways to gain legal residency in the United States. Testimony in a criminal trial

is not a requirement for gaining legal residency in the United States." Defense

counsel then asked Amelia's father if he was "aware . . . that if you [are] a victim

of a crime that you can gain legal residency here in the United States?" The

father replied that he was not aware of that law and did not know that. 4


4
  Defense counsel never asked Amelia if she was aware of the law. She testified
that she wanted to stay here for college, and become a police officer, but nothing
about becoming a citizen through U Visa or otherwise. Defendant attempted to
create an inference that Amelia knew about the federal law through the
testimony of his wife. His wife testified that Amelia spent most of her time in
her room, but she would come down for dinner and to watch a Spanish television


                                                                              A-0256-19
                                        10
      Later, during the charge conference, as already noted, defendant never

raised any objection to the trial court's proposed instructions to the jury. As to

the charge about the witnesses' immigration status, the court confirmed that

"both attorneys wanted [the trial court] to take out" language that was contained

as an option in the Model Jury Charge about how the jurors may consider a

witnesses' immigration status during their deliberations. 5         As the court

described,



show with her that was about "a lot of different things" including "all the ways
that a person could get documentation in this [c]ountry, family fights, [and]
robberies."
5
  The paragraph is contained in Model Jury Charge (Criminal) "Credibility—
Immigration Consequences of Testimony" (rev. June 6, 2016) and states the
following:

             You have also heard evidence that [witness(es) may
             [have applied for] [be interested in] [be aware of]
             programs that could prevent removal if the State
             informs federal immigration authorities that
             [he/she/they] [was/were] a victim of a crime. This
             evidence may be used by you in assessing the
             credibility or believability of [name of witness(es)]
             testimony.      However, [names of witness(es)]
             [application for] [knowledge of] [interest in]
             [awareness of] such a program may be used only to the
             extent you determine that it has biased [name of
             witness(es)] in favor of the State, that is to say, if you
             believe that [name of witness(es)] testified as
             [he/she/they] did because of the potential threat of


                                                                            A-0256-19
                                        11
            the second paragraph . . . has nothing to do with this
            case. It’s talking about people applying for programs
            and you have also heard testimony that such and such
            may have applied or been interested in a program that
            could prevent removal, et cetera. And both attorneys
            agreed that language didn’t apply to our case.

      After summations, the court delivered its instructions, which mirrored the

Model Jury Charge, except for the omitted paragraph noted above. In it, the

court specifically reminded jurors that they "heard evidence . . . that [Amelia

and her father,] . . . are foreign nationals who are not legal residents of the

United States and, therefore, subject to removal from the country." It also

instructed that although the witnesses were "here in violation of federal

immigration laws[, that did] not, in and of itself, affect their credibility or

believability. Rather, the focus must be on whether the possibility that the State

may help [Amelia and her father] delay or avoid removal from the United States

improperly influence their testimony." The charge instructed the jurors that they

could consider "whether . . . testimony was influenced by the hope or

expectation for any favorable treatment or reward such as delaying or avoiding




            removal, and because [he/she/they] hoped that
            [his/her/their] testimony would help [him/ her/them] to
            avoid removal from this country.

            [Id. (alterations in original).]
                                                                            A-0256-19
                                        12
removal from the United States by federal immigration authorities." (Emphasis

added).

      As already noted, the jury later submitted a question to the trial court about

the immigration issue, asking "[i]s being a victim of a crime a path to citizenship

for who; the family or just the victim?" In discussing the potential answers to

this question with the court, the State's position was that it would be erroneous

for the jury to consider the federal law, as there was no agreement between the

State and Amelia, and there was no evidence that there was any type of special

treatment given, promised, or even considered.

      In response, defense counsel noted that the State submitted voir dire

questions related to illegal immigrants, that they presented Amelia's father's

testimony and brought out evidence regarding how he and Amelia came to the

United States illegally, and the defense presented a motive to lie defense. He

acknowledged that Amelia's father denied knowing about the pathway to

citizenship but argued that did not foreclose the defense from raising the

argument because it would affect their credibility and was the "crux" of the

defense. He also argued that the law did not require them to have an agreement

during trial, and the federal government could evaluate whether they complied

afterwards, so the non-existence of an agreement between Amelia and the State


                                                                              A-0256-19
                                       13
was not dispositive. However, defense counsel also conceded that during the

charge conference, the parties agreed that the section about a witness applying

for a U Visa, or being interested in applying should be removed and that he had

no objection at the time.

      According to the court, the jury's question involved a topic that was not

addressed during the trial—there was no witness that testified about the law, and

there was no support in the record about whether Amelia or her father knew

about the law, pursued it, or had plans to pursue it in the future. The court also

explained that it does not "answer jury's questions by bringing extraneous

information, whether they[ have] asked for it or not." Moreover, the court noted

that when defense counsel asked Amelia's father about the federal immigration

law, he testified he did not know anything about the law and that it was his plan

to go back to Honduras. The court also highlighted that defense counsel set

forth a motive to lie defense and that defendant got the benefit of that argument,

but it was "not going to now start talking to the jury about a law that's not in the

case, that nobody testified to, that[] there's no support . . . for."

      The trial court proposed that it would tell the jury "something along the

lines of" explaining that "the law as to citizenship was . . . not . . . presented to

you, or not part of the testimony or evidence in this case," and that there were


                                                                              A-0256-19
                                         14
some questions asked during trial about the immigration law and she could play

back the testimony for the jury if they requested it. Defense counsel said he

would "object to any answer to the jury's question that says that there was

nothing presented or that there was no evidence with respect to this, because

there was," and that it was a mistake for him to have agreed during the charge

conference that the paragraph of instructions on federal immigration law should

not be given to the jury.

      As already noted, the trial court thereafter answered the jury's question,

by advising the jury that neither the court nor any witnesses discussed "a path

to citizenship," and "[i]f you want me to play back any portions of the testimony

relating to this issue, I can do that for you, but you need to request [the]

testimony you want to hear." The jury never requested that the testimony be

replayed.

                                        B.

      Our standard of review of jury charges is well settled. "[A]ppropriate and

proper [jury] charges are essential for a fair trial." State v. Baum, 224 N.J. 147,

158-59 (2016) (quoting State v. Reddish, 181 N.J. 553, 613 (2004)). We must

give "careful attention" to jury instructions. State v. Montalvo, 229 N.J. 300,

320 (2017).     "They 'must provide a "comprehensible explanation of the


                                                                             A-0256-19
                                       15
questions that the jury must determine, including the law of the case applicable

to the facts that the jury may find."'" Ibid. (quoting State v. Singleton, 211 N.J.

157, 181-82 (2012)).

      A "court has an 'independent duty . . . to ensure that the jurors receive

accurate instructions on the law as it pertains to the facts and issues of each case,

irrespective of the particular language suggested by either party.'" Baum, 224

N.J. at 159 (alteration in original) (quoting Reddish, 181 N.J. at 613). Where a

trial court follows a model jury charge, we typically afford the instruction given

a "presumption of propriety." Estate of Kotsovska v. Liebman, 221 N.J. 568,

596 (2015).

      "Because proper jury instructions are essential to a fair trial, 'erroneous

instructions on material points are presumed to' possess the capacity to unfairly

prejudice the defendant." Baum, 224 N.J. at 159 (quoting State v. Bunch, 180

N.J. 534, 541-42 (2004)). However, "[w]ithout an objection at the time a jury

instruction is given, there is a presumption that the charge was not error and was

unlikely to prejudice the defendant's case." Montalvo, 229 N.J. at 321 (emphasis

added); see also State v. Funderburg, 225 N.J. 66, 79 (2016) (explaining that the

time to object to a jury instruction is before the jury deliberates). Indeed, failure




                                                                               A-0256-19
                                        16
to object to a jury instruction "is considered a waiver to object to the instruction

on appeal." State v. Maloney, 216 N.J. 91, 104 (2013).

      When a defendant fails to object to an error regarding jury charges, we

review for plain error. Montalvo, 229 N.J. at 320-21 (citing R. 1:7-2); see also

Funderburg, 225 N.J. at 79. "Under that standard, we disregard any alleged error

'unless it is of such a nature as to have been clearly capable of producing an

unjust result.'" Ibid. (quoting R. 2:10-2). "The mere possibility of an unjust

result is not enough. To warrant reversal. . . , an error at trial must be sufficient

to raise 'a reasonable doubt . . . as to whether the error led the jury to a result it

otherwise might not have reached.'" Ibid. (alteration in original) (quoting State

v. Jenkins, 178 N.J. 347, 361 (2004)).

      In the context of jury instructions, "plain error requires demonstration of

'legal impropriety in the charge prejudicially affecting the substantial rights of

the defendant and sufficiently grievous to justify notice by the reviewing court

and to convince the court that of itself the error possessed a clear capacity to

bring about an unjust result.'" State v. Chapland, 187 N.J. 275, 289 (2006)

(quoting State v. Hock, 54 N.J. 526, 538 (1969)). In deciding that issue, we

"read [the instruction] as a whole in determining whether there was any error."

State v. Torres, 183 N.J. 554, 564 (2005). Moreover, the effect of any error


                                                                                A-0256-19
                                         17
must be considered "in light 'of the overall strength of the State's case.'" State

v. Walker, 203 N.J. 73, 90 (2010) (quoting Chapland, 187 N.J. at 289).

      We review a trial court's response to a jury question in a similar fashion.

"It is firmly established that '[w]hen a jury requests a clarification,' the trial court

'is obligated to clear the confusion.'" State v. Savage, 172 N.J. 374, 394 (2002)

(alteration in original) (quoting State v. Conway, 193 N.J. Super. 133, 157 (App.

Div. 1984)). If the jury's question is ambiguous, "the judge is obligated to clear

the confusion by asking the jury the meaning of its request." State v. Graham,

285 N.J. Super. 337, 342 (App. Div. 1995). Whether, after consulting with

counsel, a trial court's response to a jury question is adequate can be inferred

from the jury not asking any additional related questions or seeking further

clarification. See State v. McClain, 248 N.J. Super. 409, 421 (App. Div. 1991)

(emphasizing that the jury's failure "to ask for further clarification or indicate

confusion demonstrates that the response was satisfactory"); State v. Morgan,

423 N.J. Super. 453, 469-70 (App. Div. 2011) (presuming a judge's response to

a jury question is proper when the judge consults with counsel before

responding), aff'd, 217 N.J. 1 (2013).

      In our review, we determine whether the trial court "erred in its response

and, if so, whether that 'error undermines our confidence that the deliberative


                                                                                 A-0256-19
                                         18
process produced a just result and the conviction must be reversed.'" State v.

Lykes, 192 N.J. 519, 537 (2007) (quoting State v. Parsons, 270 N.J. Super. 213,

224-25 (App. Div. 1994)).

      In formulating either its instructions or a response to a jury question, it is

"fundamental to the assurance of a fair trial, that the trial court ensure that jury

deliberations are based solely on, the evidence and in accordance with proper

and adequate jury instructions." State v. Josephs, 174 N.J. 44, 91 (2002). Jury

instructions must be supported by the evidence in the record. State v. Christener,

71 N.J. 55, 69 (1976), abrogated on other grounds by State v. Wilder, 193 N.J.

398, 407 (2008). "[T]he giving of an instruction that correctly states the law,

but is inapplicable to the facts or issues before the court is error." State v.

Thomas, 76 N.J. 344, 365 (1978).

      Applying these guiding principles to defendant's arguments, we conclude

that the trial court did not err, either in the instructions it delivered to the jury

or in its response to the jury's questions. First, as conceded by defendant, he did

not object to the trial court not charging the jury about the federal law. Second,

it is undisputed that the court's instruction about the jury's consideration of

Amelia's and her father's immigration followed the Model Jury Charge and

instructed that the jury could consider whether it was influenced by any promises


                                                                               A-0256-19
                                        19
made regarding their immigration status. Third, after the court responded to the

jury's question it did not ask any follow up questions or otherwise seek further

clarification about the immigration status charge.

      Last, but most significant, as the trial court observed, there was no

evidence adduced at trial that either Amelia or her father knew anything about

the possible availability of a U Visa. The only evidence in the case about

Amelia's and her father's plans was that the father intended to go back to

Honduras, not seek citizenship here, and Amelia wanted to go to college here

and become a police officer. Under these circumstances, the trial court would

have erred if it instructed the jury about the federal law. See Lesniak v. Cnty.

of Bergen, 117 N.J. 12 (1989) ("A jury instruction that has no basis in the

evidence is insupportable, as it tends to mislead the jury.").

                                       III.

      We next consider defendant's contention that the trial court erred by

denying his Rule 3:18-1 motion for a judgment of acquittal at the end of the

State's case.6 His only contention in this regard, without further explanation, is


6
  In support of his argument, defendant contends that the denial of his motion
was tantamount to the denial of a motion for judgment notwithstanding the jury's
verdict (JNOV) under Rule 3:18-2, which he never made. For our purposes, as
explained infra, the failure to file the post-verdict motion does not make any


                                                                            A-0256-19
                                       20
that "there was insufficient evidence, based on the incredible and inconsistent

evidence provided by [Amelia] that he committed the sexual abuse crimes as a

matter of law." As already noted, the trial court denied the motion based not

only on Amelia's testimony but also the DNA tests results from Amelia's

underwear that confirmed that article of clothing and the napkin she retrieved

contained defendant's DNA. We agree with the trial court's conclusion.

      A motion for judgment of acquittal is governed by Rule 3:18-1, and a

motion for JNOV is governed by Rule 3:18-2. Trial courts apply the same

standard under either rule and must consider

            whether the evidence viewed in its entirety, and giving
            the State the benefit of all of its favorable testimony and
            all of the favorable inferences which can reasonably be
            drawn therefrom, is such that a jury could properly find
            beyond a reasonable doubt that the defendant was guilty
            of the crime charged.




difference to our decision. Notably, defendant also failed to file a motion for a
new trial under Rule 3:20-1, the denial of which is a prerequisite to arguing on
appeal that the weight of the evidence was insufficient to support the verdict, as
defendant now argues before us. See R. 2:10-1. Even if he had, we find no
"'miscarriage of justice under the law,' R. 2:10-1, because the 'trier of fact could
rationally have found beyond a reasonable doubt that the essential elements of
the crime were present.'" State v. Herrera, 385 N.J. Super. 486, 492 (App. Div.
2006) (quoting State v. Smith, 262 N.J. Super. 487, 512 (App. Div. 1993)).



                                                                              A-0256-19
                                        21
            [State v. Tindell, 417 N.J. Super. 530, 549 (App. Div.
            2011) (quoting State v. D.A., 191 N.J. 158, 163
            (2007)).]

      Thus, the question is whether the entirety of the evidence was sufficient,

giving the State the benefit of all legitimate inferences, to find beyond a

reasonable doubt that the defendant was guilty. See State v. Lodzinksi, ___ N.J.

___, __ (2021) (slip op. at 39). We apply that standard when reviewing de novo

the trial court's decision. Ibid. "We assess the sufficiency in the record anew,

and therefore we owe no deference to the findings of . . . the trial court." Ibid.

      We conclude that, in this case, the evidence was sufficient to sustain the

jury's verdict.   We therefore conclude the court did not err by denying

defendant's motions for a judgment of acquittal, substantially for the reasons

stated by the trial court. We only emphasize that as the trial court mentioned,

the presence of defendant's DNA on the child's underwear provided more than

adequate corroboration of Amelia's testimony especially when "giving the State

the benefit of all of its favorable testimony as well as all of the favorable

inferences which can reasonably be drawn therefrom." Id. at __ (slip op at 39).

                                       IV.

      Finally, we consider defendant's challenge to his sentence. Defendant

challenges only the court's consideration of mitigating factors under N.J.S.A.


                                                                             A-0256-19
                                       22
2C:44-1(b), and its conclusion that the presumption against incarceration for

third and fourth-degree crimes had been rebutted. According to defendant, the

trial court "failed to take into account [his] arguments for mitigating factors

other than [seven], despite the fact that there were over a dozen letters in support

of [defendant's] character" and other mitigating factors presented and argued at

sentencing. He also argues that the judge "failed to understand" that defendant

was convicted of third and fourth-degree crimes and "enjoyed the presumption"

of non-incarceration. We disagree.

                                        A.

      At sentencing, after considering counsels' presentencing submissions and

oral arguments, the trial court found the circumstances of defendant's case was

"very disturbing" because "defendant preyed upon a [fourteen-year-old] girl

who was a guest in his home." It found applicable aggravating factors two, the

gravity and seriousness of the harm inflicted, N.J.S.A. 2C:44-1(a)(2), three, the

risk that defendant would commit another offense, N.J.S.A. 2C:44-1(a)(3), and

nine, the need for deterring defendant and others, N.J.S.A. 2C:44-1(a)(9). The

court explained its reasons for each of those factors. The court rejected the

State's argument for application of aggravating factor four, N.J.S.A. 2C:44 -

1(a)(4), defendant took advantage of a position of trust or confidence to commit


                                                                              A-0256-19
                                        23
the offense, because the court agreed with the defense that its application would

be double counting.

      Addressing the mitigating factors, the court concluded that defendant was

entitled to mitigating factor seven, that defendant had no prior criminal history ,

N.J.S.A. 2C:44-1(b)(7). As to factor eight, that his conduct was the result of

circumstances unlikely to recur, N.J.S.A. 2C:44-1(b)(8), and mitigating factor

nine, the character and the attitude of the defendant, N.J.S.A. 2C:44-1(b)(9), the

court found that defendant had not accepted responsibility for his actions and as

a result is "not willing to do anything to change or learn from what he has been

convicted of," as such, it was "hard for the [c]ourt to see how those factors would

apply." The court acknowledged defendant's positive attributes described in the

letters as true but explained that they "were also true at the time that he engaged

in this conduct," and that those attributes did not stop him from abusing Amelia,

so those factors did not apply.

      The court rejected application of mitigating factor ten, that defendant

would be particularly likely to respond affirmatively to probationary treatment ,

N.J.S.A. 2C:44-1(b)(10), because defendant could not be sentenced to

probation, as he would be on parole supervision for life. As to factor eleven,

N.J.S.A. 2C:44-1(b)(11), that the imprisonment would entail an excessive


                                                                             A-0256-19
                                       24
hardship to himself or his dependents, the court found that it applied, but noted

it was of slight weight.

       The court then turned to the presumption against imprisonment that

existed because defendant was not convicted of a first- or second-degree crime,

and had no prior convictions. In doing so, it recognized that defendant was

facing other consequences, such as losing his nursing license and being on

parole supervision for life, and it considered the letters written on his behalf, but

also took into consideration the fact that defendant, a man who Amelia and her

father trusted, took advantage of that trust, and abused a "young [fourteen -

]year[-]old victim, who was not in [any way] sophisticated or experienced

sexually." The court ultimately concluded, under N.J.S.A. 2C:44-1(e)7 and State




7
    N.J.S.A. 2C:44-1(e) reads:

             The court shall deal with a person convicted of an
             offense other than a crime of the first or second-degree,
             who has not previously been convicted of an offense,
             without imposing a sentence of imprisonment unless,
             having regard to the nature and circumstances of the
             offense and the history, character, and condition of the
             defendant, it is of the opinion that imprisonment is
             necessary for the protection of the public under the
             criteria set forth in subsection a. of this section.


                                                                               A-0256-19
                                        25
v. Roth, 95 N.J. 334 (1984), that defendant must be imprisoned for the protection

of the public.

      Based on those findings, the court sentenced defendant on the third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a), to four years

imprisonment, and to concurrent twelve-month sentences each for the two

counts of fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3.

                                            B.

      Our "review of the length of a sentence is limited." State v. Miller, 205

N.J. 109, 127 (2011). In our review, we are "guided by an abuse of discretion

standard." State v. Jones, 232 N.J. 308, 318 (2018). Under that standard, we

will affirm a sentence "unless: (1) the sentencing guidelines were violated; (2)

the findings of aggravating and mitigating factors were not 'based upon

competent credible evidence in the record;' or (3) 'the application of the

guidelines to the facts' of the case 'shock[s] the judicial conscience.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (alteration in original) (quoting Roth, 95 N.J.

at 364-65).      In making that determination, we will not "'substitute [our]

assessment of aggravating and mitigating factors' for the trial court's judgment,"

but "'assess the aggravating and mitigating factors to determine whether they

were based upon competent credible evidence in the record.'" Miller, 205 N.J.


                                                                            A-0256-19
                                       26
at 127 (quoting State v. Bieneik, 200 N.J. 601, 608 (2010)). In doing so, we

afford the trial court more discretion in its determination about the application

of mitigating factors than the aggravating factors. State v. Blackmon, 202 N.J.

283, 297 (2010).

         Applying that deferential standard, we conclude the sentence imposed

here was not the result of an abuse of discretion, nor does it shock our judicial

conscience. There is nothing in the record to support defendant's contentions

that the trial court only considered his arguments as to mitigating factor seven,

as it clearly reflects the court considered factors eight, nine, ten, and eleven as

well. And, its determinations were supported by the evidence in the record.

         As to the presumption of non-incarceration, defendant's argument that the

trial court did not understand the presumption is similarly belied by the record.

The trial court specifically recognized that in sentencing for crimes of the third-

or fourth-degree, there exists a presumption of non-imprisonment if the

defendant previously has not been convicted of an offense. N.J.S.A. 2C:44-

1(e).8    However, the trial court properly found that the presumption was


8
    The statute states the following:

               The court shall deal with a person convicted of an
               offense other than a crime of the first or second-degree,


                                                                             A-0256-19
                                         27
overcome by its findings about the nature of the crime committed and that a

prison term was necessary for the protection of the public. Ibid.; see also State

v. Gardner, 113 N.J. 510, 517 (1989) ("[T]he presumption can be overcome only

by a conclusion that [a defendant's] 'imprisonment is necessary for the protection

of the public under the criteria set forth' in N.J.S.A. 2C:44-1(a), with additional

reference to the 'nature and circumstances of the offense and the history,

character and condition of the defendant.'" (quoting N.J.S.A. 2C:44-1(a))).

      Affirmed.




            who has not previously been convicted of an offense,
            without imposing a sentence of imprisonment unless,
            having regard to the nature and circumstances of the
            offense and the history, character, and condition of the
            defendant, it is of the opinion that imprisonment is
            necessary for the protection of the public under the
            criteria set forth in subsection a. of this section.


                                                                             A-0256-19
                                       28